Citation Nr: 1043547	
Decision Date: 11/19/10    Archive Date: 11/24/10

DOCKET NO.  08-14 347	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUE

Entitlement to an initial evaluation in excess of 50 percent for 
post-traumatic stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

D. Ganz, Associate Counsel






INTRODUCTION

The Veteran served on active duty from July 2001 to December 
2005.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a February 2007 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) in Oakland, 
California, which granted the Veteran service connection for 
PTSD, with 50 percent rating effective December 22, 2005.  


FINDING OF FACT

The Veteran died in August 2009.


CONCLUSION OF LAW

Due to the death of the Veteran, the Board has no jurisdiction to 
adjudicate the merits of this appeal.  38 U.S.C.A. § 7104(a) 
(West 2002 and Supp. 2010); 38 C.F.R. § 20.1302 (2010).


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the Veteran died during the pendency of the 
appeal.  Records from the RO confirm that the Veteran died on 
August [redacted], 2009.  As a matter of law, Veterans' claims do not 
survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 
(Fed. Cir. 1996).  This appeal on the merits has become moot by 
virtue of the death of the Veteran and must be dismissed for lack 
of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as 
to the merits of this appeal or to any derivative claim brought 
by a survivor of the Veteran.  38 C.F.R. § 20.1106.
ORDER

The appeal of the issue of entitlement to an initial evaluation 
in excess of 50 percent for post-traumatic stress disorder (PTSD) 
is dismissed




____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


